             Case 2:17-cv-00094-RAJ Document 355 Filed 05/14/20 Page 1 of 2



 1                                                    HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
12
13         ABDIQAFAR WAGAFE, et al.,
                                                          CASE NO. C17-00094 RAJ
14                              Plaintiffs,
15                                                        MINUTE ORDER
                  v.
16
           DONALD TRUMP, et al.,
17
18                              Defendants.

19         This matter is before the Court sua sponte. On May 14, 2020, this Court held a
20 telephonic hearing regarding the parties’ four pending discovery motions. Dkt. # 354.
21 So far, it appears the parties’ approach to discovery has been to seek Court intervention
22 on every point of disagreement. This is unacceptable. Accordingly, the Court STRIKES
23 the four pending discovery motions (Dkt. ## 289, 309, 312, 316) and ORDERS the
24 parties to meet and confer within 10 days from the date of this order. No later than May
25 26, 2020, the parties must submit a joint status report describing the substance of their
26 meet and confer efforts, areas of resolution or compromise, and any remaining issues.
27


     ORDER- 1
            Case 2:17-cv-00094-RAJ Document 355 Filed 05/14/20 Page 2 of 2



 1 The parties’ filing should also propose a revised case schedule. A telephonic status
 2 conference will be set for May 28, 2020 at 9:30 am.
 3
 4         Dated this14th day of May, 2020.
 5
 6
 7
                                                    A
                                                    The Honorable Richard A. Jones
 8                                                  United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27


     ORDER- 2
